Case 2:19-cv-02985-JJT Document 87-1 Filed 07/14/20 Page 1 of 10




                 EXHIBIT 1
                 Case 2:19-cv-02985-JJT Document 87-1 Filed 07/14/20 Page 2 of 10




                                     OFFICE OF THE ARIZONA ATTORNEY GENERAL                    REBEKAH BROWDER
  MARK BRNOVICH
ATTORNEY GENERAL                            CIVIL LITIGATION DIVISION                           ANGELINA NGUYEN
                                        DIVISION OF CIVIL RIGHTS SECTION                         CHIEF COUNSEL


                                                 Dismissal Notice
  To:        Catherine Beardsley
             do Kathleen M. Lucas, Esq.
             The Lucas Law Firm
             354 Pine Street, Fourth Floor
             San Francisco, CA 94104

             Oracle Financial Services Software, Inc.
             do Jennifer Cotner, Corporate Counsel
             324 Blackwell Street, Suite 410
             Durham, NC 27701

             Re: Catherine Beardsley v. Oracle Financial Services Software, Inc.
             CRD No.: P18-0001
             EE0C/ITUD No.: 35A-2018-00151

  The Division of Civil Rights Section is closing its file on this charge.

  Based upon its investigation, the Division of Civil Rights Section concludes that the
  information obtained is not sufficient to establish violations of the statute(s) and further
  investigation is unlikely to produce such evidence. This does not certify that the Respondent is
  in compliance with the statute(s). No finding is made as to any other issues that might be
  construed as having been raised by this charge/complaint. The notice of Charging Party's
  appeal rights is included on the following page.

  On be7               Division,

                                                                                 2-11 L90
  Rebekah Browder, Chief Counsel                                           (Date)
  Angelina Nguyen, Chief Counsel

  #4509067



                               2005 N. CENTRAL AVENUE, PHOENIX, AZ 85004 • 602.542.5263
                    400 WEST CONGRESS, SOUTH BUILDING, SUITE S-315, TUCSON, AZ 85701 • 520.628.6500
                                                    WVVW.AZAG.GOV

                                                                                                 ACRD000001
                       Case 2:19-cv-02985-JJT Document 87-1 Filed 07/14/20 Page 3 of 10
                                                                                                                        AGENCY         _CHARGE NUMBER _
CHARGE OF DISCRIMINATION Page 1 of 1                                                                                     12 FEPA       MZrj • aiD
                                                                                                                                              ..  I Sig, • OCr,
This form is affected by the Privacy Act of 1974; See Privacy Act Statement before completing this form.                 • EEOC        4&.4 20 I S • CO le
             Arizona Attorney General's Office, Civil Rights Division and EEOC
                                                                   State or Local Agency, if any
NAME (Indicate Mr., Ms., Mrs)                                                                                          HOME TELEPHONE NO. (Include Area Code)
    Ms. Catherine Beardsley                                                                                             203-581-2323
STREET ADDRESS                                                                     CITY, STATE AND ZIP CODE            DATE OF BIRTH
 2402 E Esplanade Ln, #405                                                         Phoenix, AZ 85016                    04/26/1953
          NAMED IS THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICE SHIP COMMITTEE, STATE
                 OR LOCAL GOVERNMENT AGENCY WHO DISCRIMINATED AGAINST ME. (If more than one, list below.)
NAME                                                                             NUMBER OF EMPLOYEES/MEMBERS            TELEPHONE NUMBER (Include Area Code)
Oracle Financial Servi                                                           Cat. D                                  732-623-0399
STREET ADDRESS                                     I   eVED
                                                       .                         CITY, STATE AND ZIP CODE              COUNTY
 399 Thornall St                                                                   Edison, NJ 08837                     Middlesex County
NAME                                                                                                                    TELEPHONE NUMBER (Include Area Code)
 Oracle Corporation
                                         DEC 2 6 2017                                                                   650-506-7000
STREET ADDRESS                                                                     CITY, STATE AND
                                                                                                 . ZIP CODE            COUNTY
100 Oracle Pkwy          CIVIL RICkfrs, S     SECT
                                               .,E;                              Redwood City, CA 94065                 San Mateo County
CAUSE OF DISCRIMINATION BASED OTWOJN ia e f okfr  ICE                                                                  DATE DISCRIMINATION TOOK PLACE
• RACE                 0 COLOR             2 SEX            • RELIGION             • NATIONAL ORIGIN            AGE    EARLIESIIADKA/EPA  LATEST(ALL)


0   RETALIATION        0   DISABILITY     • GENETIC TEST RESULTS                   E OTHER (Specify)                                           04/30/2017
                                                                                                                        • Continuing Action
EXPLAIN THE PARTICULARS OF WHAT TOOK PLACE         (If additional space is needed, attach extra sheet(s):
    I.      PERSONAL HARIVI: I was subjected to different terms and conditions, and subsequently terminated.
    II.     RESPONDENTS REASON FOR ADVERSE ACTION: None.
    HI. DISCRIMINATION STATEMENT: I believe Respondent discriminated against me because of my
        sex, Female, and my age, 64 years (DOB: 04/26/53), in violation of the Arizona Civil Rights Act, as
        amended, Title VII of the Civil Rights Act of 1964, as amended, and the Age Discrimination in
        Employment Act of 1967, as amended. The particulars are:
    A.      On or about December 15, 2011, I began my employment with Respondent as a Sales Director, most
            recently my position was as an Account Sales Representative. My work performance has always been
            satisfactory.
    B.      On or about June 30, 2017 I was terminated from my employment with the pretext that I had not
            reached my sales goal. I explained to my manager, Jay Yesinko that two deals that I contributed to in a
            significant way were pending. Shortly after my termination those sales closed and other male
            employees were compensated for them. I am also aware that Mary Mowry was terminated that day for
            the same reason. Out of the thirteen people on my sales team, nine did not reach their sales goals. Out
            of those nine, Respondent terminated the only two older women in the team. Shortly after my
            termination I became aware that both Ms. Mowry and I were replaced by younger males. I believe
            Respondent terminated Ms. Mowry and me because of age and sex.
    C.      I believe and therefore allege that Respondent discriminated against me because of my sex, Female,
            and age, 64.



I want this charge filed with both the EEOC and the state or local agency,              Signature of Complainant and Date:
if any. I will advise the agencies if I change my address or telephone
number and I will cooperate fully with them in the processing of my
complaint in accordance with their procedures.
I swear or affirm that I have read the above charge and that it is true to the          SUBSCRIBED AND SWORN TO BEFORE ME THI                 ATE
best of my knowledge, information, and belief                                           (Alonth, Daa, Year)

                                                                                                              OVe7rillA4             I Z/ 2 .5/1 7
6714464/Beardsley/EMP/KICD                                                                                                       ACRD000004
                          Case 2:19-cv-02985-JJT Document 87-1 Filed 07/14/20 Page 4 of 10


                                                                                          PERSON FILING CHARGE
            EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                                          Catherine Beardsley
                                                                                          THIS PERSON (Check ORD)
                                                                                          0 CLAIMS TO BE AGGRIEVED
                                                                                          • IS FILING ON BEHALF OF ANOTHER
                                                                                          DATE OF ALLEGED VIOLATION
                                                                                          EARLIEST                 LATEST
Human Resources Director                                                                                          04/3D/2017
                                                                                          PLACE O ALLEGED VIOLATION
Oracle Corporation                                                                        RamfOODFCm, CA 94065
                                                                                          EEOC CHARGE NUMBER
100 Oracle Pkwy                                                                           35A-2018-0015IC

Redwood City, CA 94065                                      FEPA CHARGE NUMBER
                                                            PCRD-2018-0001
NOTICE OF CHARGE OF DISCRIMINATION IN JURISDICTIONS WHERE FEP AGENCY WILL INITIALLY PROCESS
                                    (SEE ATTACHED INFORMATION SHEET FOR ADDITIONAL INFORMATION)


YOU ARE HEREBY NOTIFIED THAT A CHARGE OF EMPLOYMENT DISCRIMINATION UNDER
      Ei   Title VII of the Civil Rights Act of 1964
      0    The Age Discrimination in Employment Act of 1967 (ADEA)
      ❑    The Americans With Disabilities Act

HAS BEEN RECEIVED BY

•         The EEOC and sent for initial processing to           Arizona Civil Rights Division
                                                                 (FEP AGENCY)
r         The        Arizona Civil Rights Division         and sent to the EEOC for dual filing purposes.

While EEOC has jurisdiction (upon the expiration of any deferral requirement if this is a Title VII or ADA charge) to
investigate this charge, EEOC may refrain from beginning an investigation and await the issuance of the Agency's final
findings and orders. These final findings and orders will be given weight by the EEOC in making its own determination as to
whether or not reasonable cause exists to believe that the allegations made in the charge are true.

You are therefore encouraged to cooperate fully with the Agency. All facts and evidence provided by you to the Agency in
the course of its proceedings will be considered by the Commission when it reviews the Agency's final findings and orders.
In many instances, the Commission will take no further action, thereby avoiding the necessity of an investigation by the
Agency and the Commission. This likelihood is increased by your active cooperation with the Agency.

II
          As a party to the charge, you may request that EEOC review the final decision and order of the above named
          Agency. For such a request to be honored, you must notify the Commission in writing within 15 days of your receipt
          of the Agency's final decision and order. If the Agency terminates its proceedings without issuing a final finding and
          order, you will be contacted by the Commission. Regardless of whether the Agency or the Commission processes
          the charge, the Record keeping and Non-Retaliation provisions of Title VII and the ADEA as explained in the "EEOC
          Rules and Regulations" apply.

For further correspondence on this matter, please use the charge number(s) shown.

•         An Equal Pay Act investigation (29 U.S.C. 206 (d)) will be conducted by the Commission concurrently with the
          Agency's investigation of the charge.
e.        Enclosure: Copy of the Charge
BASIS OF DISCRIMINATION
I   RACE ❑    COLOR      0   SEX ❑        RELIGION     I   NAT.ORIGIN   rd   AGE   ❑   DISABILITY           I   RETALIATION       0    OTHER
CIRCUMSTANCES OF ALLEGED VIOLATION




                                                                                              1.4
                                                                                               n i 1                       n
DATE            TYPED NAME/TITLE OF AUTHORIZED EEOC OFFICIAL                              SIGNM LoR‘EV ,--'                19).- ,      1   r   -
1 /4/18         PATRICIA G. BIANCHI, COMPLIANCE MANAGER                                      -- ( CiL " i        (0 -   - 7 k*   j,_`1\C- t/C-'




                                                                                                                        ACRD000007
          Case 2:19-cv-02985-JJT Document 87-1 Filed 07/14/20 Page 5 of 10




                                 Civil Rights Division
                             EMPLOYMENT QUESTIONNAIRE •

Part I. General Information

1.    State your full name:      v. -heAris-t-e) 114. ietweleleti
2.    State your current address and telephone numbers:
                                                             ._/
      Street or Box No.      Z 401.          E.
                                             E        E I / 4I enA-4-1
                                                                     -4-A   /4-0,e. 4.   IP5
      City             P?Air—#444           State   A2         ZIP    B;0 aa.
      Home Phone:

      Other Phone:                                         Cell (    ) Work ( )

3.   The discrimination which you experienced is based on:.
     [check appropriate base(s)]

      For complaints under the ACRA/Title VII:
      ( ) Race:
      ( ) Color:
      ( ) National Origin:
      ( )/Keligion:
      (        x:
      (      Age:
      (    ) Disability:
      (    ) Retaliation:
      (    ) Genetic test results:



      Please provide th following information needed for statistical purposes:

       Your race:              Gild 1644
       Your sex:         caws , le/

       Your national origin:         U's
       Your date of birth:           4,2b      53
       How did you hear about our office?           Att'y Gen. website      Outreach event
          Referral from other organization           Other (please specify)




                                              1
                                                                                  ACRD000057
      Case 2:19-cv-02985-JJT Document 87-1 Filed 07/14/20 Page 6 of 10




5.   The reason(s) why you are filing a charge of discrimination is because of: (check
     appropriate reason)

       ) Failure to hire (includes barriers to interviews and applications).
       ) Failure to promote.
           ermination (includes layoff, discharge, quit, resignation, etc.).
         Unequal terms and conditions of employment (includes unequal treatment in
                pay, discipline, benefits, work schedules, unlawful harassment, etc.).
       ) Sexual harassment.
       ) Unlawful retaliation
       ) for filing a charge with the Civil Rights Division.
       ) for opposing a practice made unlawful by the Arizona Civil Rights Act.
       ) for filing a charge with any other government agency.
       ) Immigration related unfair employment practices (OSC)
         (includes failure to hire or termination because of national origin [for
         employers with 4-14 employees], citizenship status [work authorized only],
         and document abuse [asking for additional or different 1-9 documents] ).
       ) Other Explain:


6.   When did the discrimination act(s) take place?

     First Time: (Date)

     Last Time: (Date)

     Continuous?      (   ) Yes   or   ( ) No

7.   How many employees does this employer have? (check one)

     ( )A. 15-100 ( )B. 101-200 ( )C. 201-500 ( )D. 501+ ( )U. Unknown


8.   Furnish the employer's name (company name) and complete address and
     telephone number.

     Company Name:           frite-- /c/

     Address:

     City                                  State         ZIP

     County:                                Phone:




                                             2
                                                                          ACRD000058
                        Case 2:19-cv-02985-JJT Document 87-1 Filed 07/14/20 Page 7 of 10




             9.     Furnish the name and address of the parent company (corporate office) and
                    telephone number.

                    Company Name:

                    Address:

                    City                             State              ZIP

                    County:                           Phone:

     110.           Please provide the name and address of tact con         ~nn (friend or relative)
                    through whom we can contact you if we are unable to reach you.

                    Name:     OneIt fieneinve..44 crowfrted Spurn
                               349  k tuna     ,
                                                                                 G° • y Sirpi          14-
t its 4. 4          Address:E_cii soli , Neu, t/eA.J5                                  (9              e niliAri
4       .1-3,      =                                 State              ZIP             Ouse, P
                Rte
                    Phone:
                                                                                       Rectanat s•           cq
    C/03            Relationship:

    551-11181 Do  you have an attorney who is representing you at the present time? If so,
              please furnish his/her name, the name of the law firm and complete address
                    below.

                               kA4W           (Oatitt en M. Lanasj
                              354-      4e,.            4-11- Fib of
                                 frerma:04--D                 4104-
             12.    Have you filed a charge with the Equal Employment Opportunity Commission
                    (EEOC), the Office of Special Counsel for Immigration-Related Unfair
                    Employment Practices (OSC), or any other governmental agency concerning the
                    allegations which you are raising in your charge of discrimination with this
                    Division?

                    (    ) Yes ( 4o      Agency Name:

                                                            on (date)




                                                        3
                                                                                       ACRD000059
          Case 2:19-cv-02985-JJT Document 87-1 Filed 07/14/20 Page 8 of 10



13.   Please explain the type of business the employer is engaged in (i.e., insurance,
      banking, manufacturing, retail trade, wholesale trade, service industry, etc.) and
      explain what kind of product is involved.
             re-dt.      437



14.   Does the potential Complainant have a handicap (disability) which will require a
      reasonable accommodation by this office?

      ( ) Yes            ( ) No    ( ) Unknown

      The disability is:

      Reasonable Accommodation Needed: (e.g., sign language interpreter, use of
      TDD instead of phone, etc.)




(For Intake Officer) Attach appropriate parts, fully completed, depending upon the
harm alleged in the charge. Indicate by a checkmark which of these parts are attached:

      (    ) Part I           Failure to Hire
      (    ) Part II          Failure to Promote
      (    ) Part III         Termination
      (    ) Part IV          Unequal Terms & Conditions of Employment
      (    ) Part V           Retaliation
      (    ) Part VI          Handicap Discrimination
      (    ) Part VII         Sexual Harassment
      (    ) Part VIII        Office of Special Counsel Intake Form

# 226082
"Revised 6/2009"




                                            4
                                                                           ACRD000060
Case 2:19-cv-02985-JJT Document 87-1 Filed 07/14/20 Page 9 of 10




                 EXHIBIT 2
Case 2:19-cv-02985-JJT Document 87-1 Filed 07/14/20 Page 10 of 10




                                                          EEOC000004
